Case 4:20-cv-10499-MFL-DRG ECF No. 46, PageID.184 Filed 04/13/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CALVIN ROBINSON, JR.,

      Plaintiff,                                 Case No. 20-cv-10499
                                                 Hon. Matthew F. Leitman
v.

RYAN CHAPKO,

     Defendants.
__________________________________________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
     AND RECOMMENDATION (ECF No. 43) AND (2) DENYING
  PLAINTIFF’S MOTION FOR A DEFAULT JUDGMENT (ECF No. 39)

      On February 27, 2020, Plaintiff Calvin Robinson filed a pro se civil-rights

Complaint in this Court against Defendant Ryan Chapko, a Clayton Township police

officer, the Clayton Township Police Department, the Flushing Township Police

Department, and the City of Flushing Police Department under 42 U.S.C. § 1983.

(See Compl., ECF No. 1; Am. Compl., ECF No. 5.)

      On January 12, 2021, Robinson filed a motion for a default judgment with

respect to Defendant Chapko. (See Mot., ECF No. 39.) Robinson argued that even

though he had served Chapko with the Complaint and Amended Complaint, Chapko

had “fail[ed] to appear.” (Id.)

      The motion was referred to the assigned Magistrate Judge, and on February

2, 2021, the Magistrate Judge issued a Report and Recommendation in which he


                                       1
Case 4:20-cv-10499-MFL-DRG ECF No. 46, PageID.185 Filed 04/13/21 Page 2 of 3




recommended that the Court deny the motion (the “R&R”). (See R&R, ECF No. 43.)

The Magistrate Judge explained that Chapko had appeared in this action, and he

concluded that Robinson had “not shown that the entry of a default, let alone a

default judgment, would be proper in this case.” (Id., PageID.176.)          At the

conclusion of the R&R, the Magistrate Judge informed the parties that if they wanted

to seek review of the recommendation, they needed to file specific objections with

the Court within fourteen days. (See id., PageID.176-177.)

      Robinson has not filed any objections to the R&R. The failure to object to an

R&R releases the Court from its duty to independently review the matter. See

Thomas v. Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to file objections to

an R&R waives any further right to appeal. See Howard v. Sec’y of Health and

Human Servs., 932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers

Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because Robinson has failed to file any objections to the R&R,

IT IS HEREBY ORDERED that the Magistrate Judge’s recommended disposition

of Robinson’s motion for a default judgment is ADOPTED.

      IT IS FURTHER ORDERED that Robinson’s motion for a default judgment

(ECF No. 39) is DENIED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 13, 2021

                                         2
Case 4:20-cv-10499-MFL-DRG ECF No. 46, PageID.186 Filed 04/13/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 13, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       3
